 BRETZ FUEL COMPANY371BRETZ FUEL COMPANYandJOHN BARTOLETTA.Case No.6-CA-451. April 27, 1953DECISION AND ORDEROn November 14, 1952, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above -entitled proceeding,finding that the Respondent had engaged in and was engaging incertain unfair labor practices alleged in the complaint andrecommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of theIntermediateReport attached hereto. Thereafter, the Re-spondent filed exceptions to the Intermediate Report and asupporting brief.The Respondent has requested oralargument.Thisrequest.isdenied inasmuch as the records and brief,in our opinion, adequately present the issues and the positionsof theparties.The Boards has reviewed the rulings of the Trial Examinermade at the hearing, and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer, with the additions and modifications noted below.We agree with the Trial Examiner that the Respondentcommitted an unfair labor practice by refusing John Bartolettaaccess to its property to perform his duties as union check-weighman, thereby causing his loss of employment as unioncheckweighman.In this connection,we rely upon the following salient factsas set forth accurately and more fully in the IntermediateReport:Prior to Bartoletta'sassumption of his duties as unioncheckweighman, on September 1, 1950, he was in the Re-spondent's employ. It is evident, as the TrialExaminerfound, from the terms of the collective-bargaining agreement,that he thereafter was an employee of the Union. Although theRespondent legally exercised no control over the terms andconditions of his employment, in the course of his employmentBartoletta voluntarily performed tasks of direct benefit to it.Shortly after he commenced his duties, the Respondent's ownweighman was transferred to other duties, and Bartolettaprovided Respondent with a courtesy carbon copy of his weighsheets.In addition,he directly assisted the tipple crew in theRespondent's employ bypushing coal cars onto and from thescale.Although the Union paid his social-securitytaxes, itwas the Respondent that made the, necessary deductions fromtheminer's pay for his compesation as union checkman,and then turned these deductions over to him. When Bartolettarefused to weigh the coal on February 20, 1951, inthe presencet Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case toa three-member panel[MembersHouston, Murdock, and Styles]. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDof the picket line, the Respondent toldhimthat he was "fired."The ensuing work stoppage which resulted from this actioncontinued uninterrupted except for a short period of time, untilMarch 21, 1951, as a result of the Respondent's refusal topermit Bartoletta access to its property in order to performhis functions as union checkweighman. Bartoletta's refusal toappear for work on March 22, 1951, subsequent to the arbitra-tor's decision,was, asthe Trial Examiner found, a resultof the Respondent's threats of bodily harm. A temporary unioncheckweighman was appointed from among the employees, andthemine resumed operations on March 22, 1951. WhenBartoletta presented himself, on March 29, 1951, to the plantsuperintendent, in the absence of the Respondent's presidentwho had made the threat, he was informed that there was nowork for him as union checkweighman. About October 1951another employee, Martin, was selected union checkweighman.Martin's employment lasted until February 1952, when becauseof a decrease of work the Union discontinued his services andhe was restored to the Respondent's payroll.The Respondent contends that if Bartoletta was not theRespondent's employee, it could not have "fired" him. If onthe other hand, it argues, Bartoletta was an employee withinthemeaning of Section 2 (3) of the Act, he was not deniedemployment in violation of the Act, but because of his illegaland unauthorized activities. In addition the Respondent assertsthat it was willing to conform to the arbitrator's award byallowing Bartoletta to resume his position as union check-weighman, and that by failing to appear for work on March 22,1951, he voluntarily terminated his employment.We find no merit in these contentions for the followingreasons: Notwithstanding the fact that Bartoletta was the Union'semployee, the association between Bartoletta and the Re-spondentwas established by the terms of the collective-bargaining agreement. By virtue of his employment, he wasbrought into close association with the Respondent's employees.Moreover, he was performing work, with the knowledge andacquiescence of Respondent, which was of direct benefit toitin supplying the Respondent with copies of the weighingsheet, thereby permitting the Respondent to shift its ownweighman to another job, and by rendering- assistance to thetipple crew in the performance of its duties. By arrogating toitself the authority to "fire" Bartoletta, in contraventionof the express terms of the contract, the Respondent nodoubt based its action upon this intimate working relationship.By unlawfully assuming this authority, and by refusing Barto-letta access to its property to perform his duties as unioncheckweighman, the Respondent effectively exercised a vetopower overa mostsignificant aspect of his employment, theessence ofwhich was not only to cause the termination of hisemployment at Respondent's mine, but to cut off his relation-shipwith the Union as well. The Respondent's assertionthatBartolettavoluntarily terminated his employment isvitiated by its threats of bodily harm to Bartoletta, as wellas its threat to close the mine if he appeared for work on BRETZ FUEL COMPANY373March 22, 1951. On these facts, therefore, and on the recordas a whole, we find, like the Trial Examiner, that the Re-spondent discriminated in regard to Bartoletta's "tenure ofemployment" in violation of Section 8 (a) (3) and 8 (a) (1)of the Act, by refusing him access to its property to performhis duties as union checkweighman.2 We do not find, however,that the Respondent discharged Bartoletta.When an employee becomes union checkweighman, and thatjob is subsequently discontinued, by custom in the industrythe union checkweighman is restored to the employer's pay-roll, as Martin was, as its employee. Accordingly, in agree-ment with the Trial Examiner, we shall order that the Re-spondent offer Bartoletta suitable employment as its employee,if thereisnoemployment available to him as union check-weighman.ORDERU on the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board orders that the Respondent,BretzFuel Company, Morgantown, West Virginia, its officers,agents, successors,and assigns,shall:1.Cease and desist from preventing the employment of JohnBartoletta or any other individual as union checkweighman,because he has engaged in union or concerted activity pro-tected by the Act; from preventing the performance of theduties of such position; from refusing access to its propertyfor such purpose; and from refusing employees their choiceof union checkweighmen,or from engagingin any similar orrelated acts.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Notify John Bartoletta and the United Mine Workers,Local Union No. 9769, that it has no objection to Bartoletta'semployment as union checkweighman, and that it will permithim access to the property for the purpose of performingsuch duties, without interference or threats.(b) Offer to John Bartoletta suitable employment if thereisno employment available for him as union checkweighman,without prejudice to his seniority and other rights and pri-vileges .(c)Make whole John Bartoletta for any loss of pay as unioncheckweighman which he may have suffered for the periodfrom February 26, 1951, to the date in February 1952 when theUnion discontinued the checkweighman's services; and for anyloss of pay he would haveearnedas an employee of the Re-spondent from the date of the discontinuance of the check-weighman's job in February 1952 to the date of its offer ofreinstatement,less his netearningsduring that period,, and!See Austin Company, 101 NLRB 1257,and cases therein.$The said loss of pay shall be computed on a quarterly calendar basis in accordance withthe formula adopted by the Board in F. W.Woolworth Co., 90 NLRB 289.283230 0 - 54 - 25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the manner described in the "The Remedy" section of theIntermediate Report.(d)Upon request make available to the Board or its agents,for examination and copying, all payroll records and reports,and all other records necessary to analyze the amount ofback pay due.(e)Post at its Margaret No. 3 mine, Masontown, WestVirginia, copies of the notice attached hereto as Appendix A. "Copies of said notice to be supplied by the Regional Directorfor the Sixth Region, shall, after being duly signed by theRespondent's representative be posted by the Respondentimmediately upon receipt thereof, and maintained by it forsixty (60) consecutive days in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for the Sixth Region inwriting within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.4In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the wordsPursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Re-lationsBoard,and in order to effectuate the policies of theNational Labor RelationsAct, we hereby notify ouremployeesthat:WE WILL NOT prevent the employment of John Bartolettaor any other individual as union checkweighman because hehas engaged in union or concerted activities; or preventthe performance of the duties of such position; or refuseaccesstoourproperty for such purpose, or refuseemployees their choice of union checkweighman;or engagein any like or related acts.WE HAVE no objections to the employment of Bartolettaas union checkweighman.WE WILL offer to Bartoletta suitable employment as ouremployee if there is no employment available for him asunion checkweighman.Dated ................WE WILLmake Bartoletta whole for any loss of pay in-curred byreason of the discrimination against him.BRETZ FUEL COMPANY,Employer.By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material. BRETZ FUELCOMPANYIntermediate Report and Recommended OrderSTATEMENT OF THE CASE375Upon charges filed by John Bartoletta,an individual,on May 29.1951, against Bretz FuelCompany,Morgantown,West Virginia,theRespondent herein, the General Counsel of theBoard issued his complaint and notice of hearing on July 7, 1952.The complaint alleged thecommission of unfair labor practices by the Respondent in violation of Section 8 (a) (1) and(3)and Section 2 (6) and (7) of the National Labor Relations Act, 61 Star.136, in that theRespondenton or about February 20, 1951,and at all times thereafter, [did] prevent andrefuse necessary access to its property by John Bartoletta,employed as checkweighmanby United Mine Workers of America,Local Union No. 9769, a labor organization withinthe meaning of the Act,and has prevented the said Bartoletta from performing his check-weighman's duties as an employee of the aforesaid labor organization, thereby causingBartoletta's loss of employment as checkweighman of the aforesaid labor organization,and further thereby refusing Respondent's employees their choice of checkweighman,because Bartoletta engaged in concerted activities with the employees of the Respondentand of other employers for mutual aid and protection as guaranteed in Section 7 of theAct, and in order to discourage concerted activities of the Respondent's employees forpurposes of their mutual aid and protection.The Respondent's subsequent motion for bill of particulars oh the complaint was granted inpart by the undersigned Trial Examiner.By answer filed the Respondent denied the commis-sion of unfair labor practices.Upon due notice a hearing was held at Morgantown,West Virginia,on August 11, 12, 13.and 14,1952.The General Counsel and the Respondent appeared,Were represented by counsel,and were afforded full opportunity to j articipate and to present relevant and material evidence.The Respondent'smotions to dismiss made during the hearing are disposed of by the follow-ing findings and recommendations:Opportunity was afforded fdr oral argument and the presentation of briefs.A brief andproposed findings_were received from the Respondent bn September 22, 1952, and a brieffrom the General Counsel on September 25. The Respondent's proposed findings are rejected,save for the proposed finding that Bartoletta was an employee of the Union.Upon the entire record in the case, and my observation of the witnesses, I make thefollowing further findings:L THE BUSINESS OF THE COMPANYFor the purposeof this proceedingthe parties stipulated the following factss, which arehereby found.The Bretz Fuel Company is and has been for a long period of time a West Virginia corpo-ration,having its prihcipal office in Morgantown,West Virginia,and mines located in Mason-town and Bretz,West Virginia, where it is engaged in the mining of coal.During the year 1951,the Companypurchased for use at its mine in Masontown, WestVirginia,equipment,materials,and supplies valued in excess of $ 190,000, of which approxi-mately70 percent was shippedto the Company's mine from points outside the State of WestVirginia.During the year 1951; the Company mined and§old coal valued in excess of $ 500,000, ofwhich in excess of 90 percent was sold and shipped to poirite outside the State of West Virginia.During the period fromJanuary 1 to July 31,1952,the Company mined and sold coal valued inexcess of $400,000,of which approximately 99 percent was sold and shipped to points out-side the State of West Virginia.The Companyein)jloys an approximate totalof 140 employeesat its Bretz and Masontown,West Virginia, mines.The Companystipulates and agrees that it is engaged in commerce within the meaning ofthe National Labor Relations Act, as amended, and that it is subject to the jurisdiction of theBoard.ILTHE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America, Local Union No.9769,is a labor organization within themeaning of Section 2 (5) of the Act, admitting to membership employees of the Respondent. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe instant case arose at the Respondent'sMargaret No. 3 mine at Masontown, WestVirginia,the employees of which are represented,under collective-bargaining contract withtheRespondent,by the United Mine Workers of America.The particular Local involved isNo. 9769.Under the contract,theminers are permitted to select a checkweighman to check theweights or measure of coal produced by them.The weighing operation is .performed outsidethemine on a scale at the tipple.The cars of coal are hauled to the scale,weighed, theminer credited on a check sheet with the tonnage recorded,and the coal then dumped intobins tobe hauled away.The union checkweighman'swages here were paid by deductions from the pay of theminers.These deductions were made by the Employer,who then turned the sum over to thecheckweighman.The Union paid the checkweighman's social-security taxes.The checkweighman is responsible to and under the direction of the union mine or pitcommittee,which is composed of three members elected from among themselves by the unionmembership employed at the mine,and charged with the duty of adjusting disputes under thecontract.The checkweighman is paid on the basis of a statement of time submitted by him andapproved by the mine committee.The checkweighman,may not, under union constitutionalprocedures,be removed except by the membership,and upon charges and after hearing. Ifthe employer is dissatisfied with the checkweighman's performance of his duties, the emrployer may take the matter up with the mine committee.In the event of difference of opinion,the contract provides a mechanism,or grievance procedure,which theparties may utilizefor the settlement of any local dispute.The final step in this procedure is binding solutionby an impartial umpire.The employer may also employ his own weighman-either in lieu of or in conjunction withthe union checkweighman.In the absence of the checkweighman the employer is authorizedto proceed with the weighing and tallying of coal by his own weighman.Although the checkweighman may, and at times apparently does, assist on a voluntarybasis, the job of pushing cars of coalupon and from the scale is the responsibility of companyemployees about the tipple, known as the tipple crew.The checkweighman's sole functionsare,without interference with the proper operation of the mine,to check the weights ormeasures of coal,credit the proper miner, record and post the tonnages daily,and at rea-sonable intervals and times to check the accuracy of the weighing or measuring devices.John Bartoletta,the charging party herein,secretary of the Local Union,was elected ata meeting of Local No. 9769 as checkyveighman at Margaret No. 3 mine in mid-August 1950,and entered upon the discharge of his duties on September 1, 1950.At the time of his electionBartolettawas an employee of the Company.When informed by the mine committee ofBartoletta's appointment, Alec Brainney,the Respondent's superintendent,expressed hisapproval,saying that Bartoletta was one of his best men.Shortly after he began as check-weighman,Bartoletta signed the following statement:The undersigned John Bartoletta,an employee of Local No.9769,United Mine Workersof America, employed by it as checkweighman for Bretz Fuel Company mine,herebyagrees that he works on said company's property as above stated,withthere [ sic] per-mission but not as their employee,and specifically waives any liability on the part ofsaid Bretz Fuel Company for any injury that might be suffered by him while working ontheir property but not in their employment.It is apparent from the foregoing facts, and it is found,that Bartoletta was an employee ofLocal No.9769.At the time Bartoletta began as checkweighman the Company had its ownweighman,Joe Lawson,but after 2 months Lawson was transferred to a position in the office.Thereafter Bartoletta,as a matter of courtesy,provided the Company with carbon copies ofhis weigh sheets for its own tonnage record, and Lawson was not replaced.InFebruary 1951 legislation affecting mine conditions was pending in the West VirginiaLegislature.This legislation was known as the "Fire Boss" bill.February 23,1951, wasdesignated as a "holiday" under the miners' contract in order that miners might contacttheir legislators regarding the bill.Notice was posted by the Respondent at the No. 3 minethat it would not operate on the 23rd and 24th.On February 20, 1951,however, miners employed at other mines in the area "jumped thegun" on the"holiday," and began to picket mines in protest over the Fire Boss bill Atabout 1:30 p.m.on that day,as the day shift was finishing its work and beginning to come outof the mine,75 to 80 pickets appeared at Margaret No. 3 and told employees that they wereclosing the mine down over the Fire Boss bill At that time a number of cars of coal were BRETZ FUEL COMPANY377on the tipple awaiting weighing and dumping.The tipple crew ceased working. Bartolettaasked the pickets for permission to weigh the standing coal.The pickets refused.For loadedcars to remain on the tracks overnight constitutes a safety hazardShortly thereafterE.P.Boyle, the Respondent's president,appeared at the mine anddirectedBartoletta to weigh the coal. Bartoletta refused,citing the pickets as the reasontherefor.Boyle asked Bartoletta to go with him to the mine committee and the district repre-sentative Bartoletta replied that he would not weigh the coal in the presence of the pickets nomatter who told him to do so.Boyle then told Bartoletta that he was"fired." Bartolettaresponded that he was the Union's and not Boyle's employee,and that Boyle could not firehim.Boyle said that he was fired anyway.Boyle then appealed to the mine committee forpermission to weigh and dump the coal.The committee,in turn,asked permission of thepickets,who again refused.The committee then told Boyle that they would not direct anywork to be done in the presence of the pickets. iIn this same conversation Boyle told the committee that he had"fired"Bartoletta be-causeBartolettawould not"pass" the picket line;and further said that he did not wantBartoletta on the premises any longer.The committee argued,without success, that Bartolettawas their and not Boyle's employee,and further that the responsibility for the decision notto work was the committee's, and not Bartoletta's.Sometime later,as I reconstruct the facts,Harry Myers,a representative of District 31 ofthe Union,arrived told the pickets that their action was unauthorized and ordered it discon-tinued, but without any apparent immediate success.The committee discussed the situationinconclusively for a time and then went home,as apparently did most of the day-shift em-ployees.Ultimately Boyle reached an agreement with the pickets to close down the mine the nextday, but that the machinemen,who cut coal inside the mine, could finish their night shift of the20th.The loaded cars of coal were then hauled back into the mine as a safety precaution. ZThe mine remained closed on February 21, presumably pursuant to Boyle's agreement withthe pickets,and again on February 22--pursuant either to the agreement or because Boylevoluntarily kept it closed.On February 23 and 24 it was closed pursuant to the notice pre-viously posted by Boyle, and adverted to heretofore.On February 22, the Local Union met,discussed the "firing"of Bartoletta,and instructedthemine committee to try to persuade Boyle to rescind his action.The members votedfurther not to report for work on Monday, the 26th, if Boyle refused to reinstate BartolettaThe committee saw Boyle on the following day. February 23. Boyle refused, though re-quested, to allow Bartoletta to return to work.The committee then asked Boyle's permissionto file a grievance under the contract.Boyle responded,"go ahead,"and a written grievancewas filed by the committee on the same day with officials of District 31 in Fairmont. On thenext day,February 24,pursuant to the grievance, Leo Wisinewski, district representative,along with the mine committee,met with Boyle Wisinewski told Boyle that he had no rightto discharge a union checkweighman;said that all the men,including Bartoletta.should bereturned to work,and that if Boyle was not satisfied with that"decision," Boyle should sub-mit the case to the umpire under the contract.Boyle refused and the meeting broke up withsome heat.Wisinewski specifically directed the employees and Bartoletta to present them-selves for work on Monday, the 26th. 3On the morning of February 26, 1951,all the employees and Bartoletta reported for work.Lloyd Feathers,the Respondent'smine foreman,was in charge that morning. Feathers toldi The abovefindings as to the conversation between Boyle and the mine committee arebased on the credited testimony of committeemen Sigley and Knotts.Boyle's testimony wasthat he askedthe committeeto provide a checkweighman and it refused;that he thenasked ifhe could dump the coal, and the committee saidno. The conflict'does not seem of critical im-portance on the issues here.2Boyle testified that the pickets told him initiallythat they had noobjection to weighing anddumping the standing coal, or to "closing down the mine properly";and further, that he toldthisto Bartoletta,who nevertheless still refused to weigh the coal.Bartoletta denied being sotold.There is no plausible reason why Bartoletta should have refused to weigh the coal if thepickets had no objection to it; particularly in view of the fact thathe himselfhad asked for suchpermission initially and been refused.Note thatthe mine committee also askedthe pickets forpermission and was refused.Bartoletta's denial is credited.SBoyle testified that he told Wisinewski and thecommittee that he would not discuss thesituation until the miners - excludingBartoletta-returnedto work. Since it wascontemplated,as I understand the facts,that the menwould return onthe 26th atthe conclusionof the holiday,Iconclude that Boyleprobablyconfused the time with later occasionswhen he declined dis-cussion unless the miners returned to work. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemine committee that if Bartoletta went to work the mine would close.The employeesthereupon went home.The mine remained closed until March 15, when it reopened under thecircumstances described hereinafter. 4About March 1, the Local Union began to picket other mines in the area in which Boyle had,or the Union thought that he had,interestsThispicketing was in pursuance of the disputeover BartolettaThe employees in those mines,represented by other locals of the UnitedMine Workers,then went out on sympathy strikes Margaret No.3 mine was not picketed,however.On March 7,1951, United Mine Workers District 31 representatives,Gladski and Murray,called a special meeting of all the striking locals and Local 9769.At this meeting Gladskiurged the locals on sympathetic strike to return'to work.There is dispute,unnecessary toresolve, as to whether he also urged the Respondent's employees to return to work withoutBartoletta.In any event,the appeal was apparently unsuccessful On March 14,the districtofficials called another such meeting at which District President Urbaniak presided.Urbaniakreiterated the request made by Gladski the week before.During the course ofthe March14 meeting mine committeeman Sigley suggestedto DistrictPresident Urbamak that the latter contact the Respondent's president,Boyle, to see if therewas not some way in which the dispute could be settled.Urbaniak and other district officialsthen saw Boyle.After some discussion,agreement was reached that the mine would reopen;that the employees,excluding Bartoletta,should return to work;and that a new grievance'should be filed respecting Bartoletta.This new grievance Boyle agreed to let his superinten-dent,Alec Brainney,handle,through the stage of submission to the umpire.Itwas furtheragreed that the Respondent- would pay Bartoletta's wages from the date the mine reopened tothe date of the umpire's decisionOn the following morning,March 15, 1951,the Respondent's employees,Bartoletta ex-cluded, returned to work and the mine reopened.On the same day a new grievance requestingthe reinstatement of Bartoletta was submitted by the mine committee to Mine SuperintendentBrainney,who asked that it be put over until the 19th.On the latter date the committee againmet with Brainney and formally and unsuccessfully requested Bartoletta's reinstatement.On the next day, March 20, the case was heard by the umpire under the contract,E. B. Rowe.Umpire Rowe rendered a decision in favor of Bartoletta.His opinion stated, in part, asfollows:John Bartalett [sic,, started to work for the BretzFuelCompany during May 1950,and was elected by the Local Union No. 9769, on September 1, 1950, to weigh coal.On the afternoon of February 20, 1951,a large number of pickets came to the mineand requested the men to stop work.Checkweighman Bartalett stated he wanted to con-tinuedumping coal for the balance of that day but was-not permitted to do so by thePickets.Management requested Bartalett to return to the tipple and dump all standing coal. Herefused since there was about eighty pickets present,and he did not care to cross thepicket line.Management stated that they had agreed with a United Mine Workers of America repre-sentative that they would pay the aggrievedparty $17.00 for each day the mine wasworking until the case was settled.Mr. Ed Boyle stated that he had never preventedBartalett from working and that he was employed by the Local Union and paid by theleaders and machine men by having his pay checked off over the payroll.Mr. Boyle alsostated he would pay Bartalett the $ 68.00 for loft time as promised.DECISIONThe Umpire inquired if Mr.Ed Boyle would permit John Bartalett to again resume hiswork as checkweighman,as under the circumstances that prevailed on February 20, 1951,with a large crowd of Pickets present, he could not be expected to continue dumping coalwithout causing trouble,and that Bartalett should be permitted to weigh coal for the men.4The finding in the text as to what Feathers said is based on the testimony of members ofthemine committee.Feathers denied telling the committee that the mine would close ifBartoletta sought to work.Feathers'testimony is that all he said was that"there was nowork"; and that he said this pursuant to direction from President Boyle to keep the mineclosed "until a grievance was filed."But as has been seen,a grievance had been filed onFebruary 23 and taken up with Boyle.In any event,Ido not think the conflict helpful to theRespondent.IfFeathers'testimony is accepted the employees did not refuse to work onFebruary 26, but instead were locked out by the Respondent. BRETZ FUEL COMPANY379Mr. Boyle agreed that Bartalett could resume work Again on the next day the mine wasworking.Umpire Rowe rendered his decision at the close of the grievance hearing on March 20.Later in the day Any White,president of Local 9769, George Shaffer,and Clarence Eberle, allemployees, asked President Boyle whether the mitie would operate the next day. Boyle repliedthat it would The men asked if that meant that Bartoletta would also go back to work. Boyleresponded,"hell, no."When the employees referred to the umpire's ruling,Boyle responded,"The hell with the umpire.Irun this mine."He further said that Bartoletta would"neverweigh coal on that tipple again,"and that before he would be permitted to, Boyle would "takethe damn scales and drown it in the creek."Boyle then went on to ask why the employees didnot '`get [ Bartoletta]the hell out of there."This is undenied.During the early morning of March 21 President Boyle told two employees,Blosser andNicholson,that he had"paid off"Bartoletta,and that Bartoletta was "through."Boyle furthersaid that before he would let Bartoletta weigh coal again he would "tear the scales out andthrow it in the creek and pay by the car." 5The day shift did not work on March 21.Instead a special union meeting was held late inthe morning.White, Blosser,Nicholson,and Eberle reported to the meeting the statementswhich Boyle had made concerning Bartoletta that morning and the previous day. Some membersthen said that since Boyle would not let the employees return to work if Bartoletta continuedas checkweighman,a vote should be taken whether to retain him.A motion was made to re-move Bartoletta as checkweighman,and barely defeated,23-21.Itwas finally decided thatthe employees would present themselves for work on the following morning,and if the Respond-ent refused to permit Bartoletta to resume,the employees would not go to work.In the early or middle afternoon of that day Bartoletta went to the mine to get some coalPresident Boyle and two other employees,one of them John Feathers,were in the mine office.According to Bartoletta,Boyle asked him "what the hell" he wanted.Bartoletta said that hehad come to get coal Boyle replied, to quote Bartoletta,"You're a goddam liar. I paid youoff yesterday in front of the umpire.Now you get the hell out of here before you get killed."Boyle's version is that when Bartoletta asked for coal Boyle replied that he had none, be-cause the mine was not working,and that Bartoletta would have to dig it himself;that Bartolettastated that he still wanted the coal;and that Boyle then responded as follows:Now listen,Johnny, inGod's name please quit the arguing and fighting and get out ofhere or someone is going to be killed around these mines.Leave here and come towork and forget it all.The testimony of John Feathers;called as a witness for the Respondent,is that Boyle toldBartoletta that the tipple was not operating and that he could not give him any coal, and thatBoyle then went on to say, "for God's sake,Johnny, get out of here before somebody getskilled."The entire conversation consumed about 2 minutes and Bartoletta then left.Shortly afterward,employee Elmer Smith came into the mine office and,as related bySmith without contradiction,Boyle angrily told Smith that Bartoletta had just been there, andthat Boyle had told Bartoletta to "get the hell out of here,he was through here."On the basis of my observation of the witnesses,their various accounts,and the precedingoccurrences,Iconclude that Boyle ordered Bartoletta off the premises,indicated that heshould remain off,and suggested that physical violence would ensue if Bartoletta did not. Inthe context of Boyle's other statements throughout this period indicating his unwillingness topermit Bartoletta to resume his work,I do not think it likely that he told Bartoletta to comeback to work.On the following morning, March 22, the miners came to work at the regular hour. Barto-letta did not appear,however.Boyle told the miners that if they did not work they would "dis-charge themselves."After waiting about 45 minutes, the men chose a temporary checkweigh-man and went into the mines.While the miners were waiting,Boyle reiterated to unioncommitteeman Sigley that he would not permit Bartoletta to work if he appeared.That afternoon Bartoletta told committeeman Sigley that he did not come to work becauseof fear of violence from Boyle if he should come on the property.Bartoletta gave District5 The findings as to this conversation are based on the credited testimony of Blosser andNicholson.Boyle'sversion is that the conversation took place a week or 10 days prior tothe umpire'sdecision,and that what he said was that before he would"let John Bartolettaweigh coal there,"he would "tear the scales out and throw them in the creek, unless theywould follow the United Mine Workers contract." 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDFieldRepresentativeSerdich thesame explanation.Serdich didnot suggestany course ofaction.Bartoletta also called District President Urbaniak and told him substantially the samestory.Urbaniak either told Bartoletta that he would investigate,or that Bartoletta shouldpresent himself for work and if Boyle did not allow him on the premises,the Union would"straighten thematter out." Urbaniak further told Bartoletta that the Union could not"furnish him with police protection if he was afraid of Mr. Boyle."On March 29, 1951, Bartoletta went back to the mine and, according to his testimony, askedMine Superintendent Brainney,in the presence of bookkeeper Lawson, to be allowed to goback to work as union checkweighman;that Brainney replied that Bartoletta was "washed up" ;and if Bartoletta"stepped into the scale house,"Brainney would"shut the mine down."Brainney's testimony as to this incident is that Bartoletta only asked Brainney, "Whenyou going to put me to work?";that Brainney responded,"Idon't have anything.Iam filledup for the time being."Lawson's testimony is that Bartoletta asked Brainney if the latter"had any work for him";and that Brainney responded as Brainney testified.Both Brainneyand Lawson denied that there was any reference to Bartoletta's checkweighman job. Brainneyalso testified that Boyle had instructed him after the umpire's decision to let Bartoletta gotowork.It is inconceivable to me, considering all the circumstances,that Brainney wouldhave made no reference in the conversation to the checkweighman's job if,as the Respondentasserts,Boyle intended,and told Brainney,to let Bartoletta return to work.In addition,there is testimony by Brainney and Lawson,denied by Bartoletta,to the effect that aroundMarch 7 Brainney told Bartoletta that he would give Bartoletta some other job at the mineifBartolettawould"let the men go back to work." If there was such a job on March 7, noreason appearswhy it wasnot availableon March 29;6 and if it was available,the inferencewould be warranted that Bartoletta was refused^the job because of his prior union andconcertedactivity.ConclusionsAs has been seen,Bartolettawas an employee of the Union.As such he is an employeewithin the meaning of Section 2(3) of the Act,which, so far as here relevant,states:The term "employee" shall include any employee, and shall not be limited to theemployees of a particular employer,unless theAct explicitlystates otherwise, .. .And see BriggsMfg. Co., 75 NLRB 569.WhetherBartoletta also retained status as an employee of the Respondent during his termas union checkweighman,need not be determined.An employer's actionswith respect toperson nothis own employeecan in appropriate situationsconstituteinterference,-restraint,or coercion with respect to employee rights guaranteed in Section7 of the Act,or discrimi-nation in hire, tenure,or terms or conditionsof employmentencouraging or discouragingmembershipin a labor organization in violationof Section 8 (a) (3) of the Act. See WestKentucky Coal Co., 10 NLRB 87,at 107-109,111, 114; Commonwealth Telephone Co., 13NLRB 317,at 322, 325. TIn the instant case the Respondent refused on and afterFebruary20, 1951, to permitBartoletta access to itsproperty inorder to perform his duties as union checkweighman.This refusalwas because Bartoletta had declined to weigh coal in the presenceof the picketline;an act whichthe umpire,charged with the duty ofdetermining respective rights andobligations under the contract,found to have been justified.Thisaction of the Respondentwould, in the ordinary circumstance,constitute an interference with concerted and unionactivity ofBartolettaand the otheremployees,and a discriminationin hire, tenure,terms,and conditions of Bartoletta's employmentlikely (whether that was its purpose or not)to discourage membership in a labor organization.IBrainey's explanation for not offering Bartoletta his checkweighman's job on that earlyMarch occasion was that it would violate the contract to settle the dispute while the em-ployees were on strike.There is no such provision in the contract.Moreover, as has beenseen, if Foreman Feathers'testimony is accepted,the employees were not on strike at all.but instead had been locked out.Upon all the above considerations and observationof thewitnesses. I credit Bartoletta'saccount of the March 29 conversation with Brainney.7 For example,an employer can under certain circumstances interfere with the exerciseof Section 7 rights by preventing union organizers from having access to employees. Ageneral contractor on a construction project can violate Section 8 (a) (3) by refusing topermit a subcontractor's employee (not covered by a valid union-shop contract) to enter theproject unlesshe joinsa union. BRETZ FUEL COMPANY381The Respondent raises a numberof contentions, however, which it assertsrequire adifferent result.The first contention is that Bartoletta's action in refusingto weigh thecoalconstituteda strike, prevented the operationof the mine,and wasin violation of the contract. As hasbeen seen,the picketing was unauthorizedby the Union. But even thoughitwas, the actionof Bartoletta and the Respondent's employees in ceasing work as a consequenceof it, was notunlawful or unprotectedconcerted activity unless the contract forbade such action.The contractineffectat that time, however, did not containa no-strikeclause, or anyprohibition against strikesor lockouts. It istrue that prior contractsdid, and that they alsocontained provisions permitting the Respondent to refuseto discuss any questionduring awork stoppage or to recognize it as a grievance.All thoseprovisions,however, were elimi-natkd fromthe contractwhich waseffective during the periodJuly 17, 1950, to June 30,1952.8Bartoletta's action in refusing to weigh thecoal in thepresenceof the picket line wastherefore not in violation of the contract.The Respondent next contends that Bartoletta's action endangered the mine andlives. Asto this it willbe noted, first, that the umpireapparentlydid not soregard it;or if he did - didnot consider it sufficient justification to refuse to permit Bartolettato work.I perceive noreason to conclude that an informed arbitrator selected by the parties themselves uponthe undoubtedassumptionof his familiarity with miningpractices,customs,and require-ments,would be any more insensitive to the preservation of mining property or miners'lives than I. In any event, this contentionis not sustained.The cars of coal were moved backinto the mine to a safe position,and there is no suggestion that Bartoletta interfered withthat operation or sought to.Secondly,no reason appears why the Respondentcould nothave weighed the coal itself,if the mere failure to weigh it constituted a hazard.The Company's former weighman,Lawson, was presumably on the premises;or if he was not, there were supervisors presentwho could havedone the work.If the Respondent's assumptionis that thetipple crew wouldnotdump the coal thenitwas not Bartoletta's refusalto weigh the coal thatcreated theproblem, butthe refusal of the tipplecrew todumpit.Over thatBartolettahad no control.Even if he had agreed to weigh, the situation would havebeen no Letter.And if thetipple crewwas willing to dump,the Respondent could have weighed the coalitself.As hasbeen seen,the mine committee refused to authorize the weighing or dumpingof the coalIn any event,Bartolettawas checkweighman for the Union,not weighman for the Respondent,and thoughhe had previouslydone so as a matter ofcourtesy,was under no continuing obligationto provideweighingservices forthe Respondent.The Respondentfurther contendsthat Bartolettashould havefiled a grievance under thecontract (which,itwill be noted,he did -promptly);that the employees struck inviolationof the contractover Bartoletta's discharge; and that the Respondent's wholeposition afterFebruary 20was merelythat it wouldnot considerthe grievance while theemployees wereunlawfullyon strike.Assuming that the employees struck onFebruary 26 -and were notlocked outinstead,as Foreman Feathers'testimony suggests-there wasno contractualimpedimentto theirdoing so.While theRespondent apparently contendsthat the only way under the contract inwhich it couldhave litigatedthe proprietyof Bartoletta's action wasby discharging himand then letting the case gothrough thegrievance procedure on a grievance by Bartolettaor the Union -no reason appears whythe Respondent could not have filedits own grievanceand had thematteradjudicated.The Respondent also asserts that it accepted the umpire's decisionthat Bartoletta be rein-stated; that Boyle instructed the supervisors to permit him to return to work; that he wasnot threatened thereafter;and that his failure to appear for work on March 22 representeda voluntaryrelinquishment of his checkweighman's job: probably because of resentment overthe votes cast against him at theMarch 21 unionmeeting.8 That contract specifically stated the following:Any and all provisions in either the Appalachian Joint WageAgreementof June 19,1941, or the National Bituminous Coalwage Agreementof April11, 1945, containing"no strike" or "penalty"clause orclauses or any clause denominated "Illegal Suspen-sion of Work" are herebyrescinded,cancelled, abrogated and made nulland void.The same contract eliminated a priorprovisionin the grievancesection tothe effect thatallmine disputesshouldbe settled through the grievance procedure,and that there shouldbe no stoppage of work. It also eliminated a provision authorizingthe Employerto refuseto discuss a matter under dispute during illegal suspensionsof work. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDIthas been seen,however, that following the umpire's decision, President Boyle toldemployees on several different occasions that he would not permit Bartoletta to come backtowork.In addition he ordered Bartoletta off the premises on March 21,under circum-stances constituting-whatever^Boyle's actual intent-a threat of physical action.Bartoletta's testimony,which I credit, is that the reason he did not appear for work onMarch 22 was out of fear of Boyle.Under the circumstances,as Bartoletta and the em-ployees know them,such a reaction was not an unreasonable one. But even if Bartoletta'sdecision was motivated in part by reluctance engendered by the attempt to remove him ascheckweighman at the March 21 meeting,Ido not think the Respondent aided thereby. Theconclusion is amply warranted that the substantial reason the union meeting was called onthatdatewas because of Boyles announced determination not to let Bartoletta go backtowork;and his suggestion that the employees remove him.The employees were thusfacedwith the alternatives of choosing another checkweighman,or of having the mineclosed.If,therefore,the sentiment of the men on March 21 was a factor in Bartoletta'sdecision,the Respondent must bear the responsibility for it.Finally, whether motivated by fear or not, Bartoletta's action in remaining away from workon March 22 was the most sensible course for him to follow He and the employees had everyreason to conclude from Boyle's statements that if Bartoletta appeared,Boyle would not operatethe mine And whether Boyle opened it or not,the employees had determined not to work with-out Bartoletta.In its context. Bartoletta's decision was thus a prudent one conducive to themaintenance of production,however motivatedThe Respondent further contends that in connection with the picketing of the other minesin the area after February 20,Bartoletta engaged in misconduct such as to bar him fromreinstatement.There is no substantial evidence to support this contention.Itisconsequently found that by discharging John Bartoletta and refusing him access toitsproperty to perform his duties as union checkweighman,the Respondent prevented theperformance of those duties, caused Bartoletta's loss of employment as union checkweighman,and deprived the Respondent's employees of their choice of checkweighman, because Barto-lettahad engaged in lawful and protected concerted activities with employees of the Re-spondent and other employees for their mutual aid and protection,and that by that actionthe Respondent interfered with, restrained,and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act,and discriminated in Bartoletta's hire,tenure, terms,and conditions of employment,thereby discouraging membership in labor organizations.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof Respondent,set forth in section in, above,occurring in connection withitsactivities described in section I. above,have a close,intimate,and substantial relationto trade, traffic,and commerce among the several States and tend to lead, and have led, tolabor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYIn order to remedy and dissipate the effect of the unfair labor practices found, remedialaction necessary to effectuate the policiesof the Actwill be recommended.On and fora period of time afterMarch 22,1951, a member of the mine committee, JohnNestor, served as checkweighman temporarily in Bartoletta's place.About October 1951a new checkweighman.Martin, an employee at the mine,was elected.Martin served untilFebruary 1952 when, because of a slackening in work,the Union discontinued his services.As is the custom when an employee becomes the union checkweighman and the latter job islater discontinued,Martin Was restored on the Respondent's payroll as its employee. HadBartoletta continuedto occupythe position of checkweighman it is to be anticipated that hewould havereceived similar treatment.The following remedial action will therefore berecommended:1.The Respondentshall notifyBartoletta and the Union that the Respondent has no objec-tion to Bartoletta's employment as union checkweighman,and that it will permit him accessto the property for the purpose of performing such duties,without interference or threats.2.The Respondent shall offer Bartoletta suitable employment if there is no employmentavailable for him as union checkweighman.3.The Respondent shall make Bartoletta whole for any loss of wages as union check-weighman for the period from February26, 1951,to the date in February 1952 when theUnion discontinued the checkweighman's services,less Bartoletta's net earnings during thatperiod. GLASS FIBER MOULDING COMPANY3834.The Respondent shall pay to the appropriate Federal and/or State agencies, to thecreditofBartolettaand the Union,a sum of money equal to that which would have beendeposited to the credit of the Union and Bartoletta on account of social-security or othersimilar benefits during the above-mentioned period.Pen and Pencil Workers Union, 91NLRB 883.5.The Respondent shall make Bartoletta whole for any loss of wages which he wouldhave earned as an employee of the Respondent from the date of the discontinuance of thecheckweighman's job in February 1952 to the date of the Respondent's offer ofreinstate-ment referred to in"2" above, less his net earnings during that period.6.The Respondent shall cease and desist from discharging or preventing employment ofBartoletta or any other individual as union checkweighman,because he has engaged in unionor concerted activity protected by the Act;from preventing the performance of the dutiesof such position;from refusing access to its property for such purpose;and from refusingemployees their choice of union checkweighman;or from engaging in any like or relatedacts.Upon the basis of the foregoing findings and conclusions and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Local Union No. 9769, United Mine Workers of America, is a labor organization withinthe meaningof Section 2 (5) of the Act.2.By discharging John Bartoletta and refusing him access to its property to perform hisduties as union checkweighman,preventing the performance of those duties,and causingBartoletta's loss of employment as union checkweighman,and depriving employees of theirchoice of union checkweighman,under the circumstances heretofore recited, the Respondentengaged in unfair labor practices within the meaning of Section 8 (a) (1) and 8(a) (3) of theAct.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication. ]GLASS FIBER MOULDING COMPANY AND AURCOLO MANU-FACTURING COMPANYandAMERICAN FEDERATIONOF LABOR. Case No. 30-CA-196. April 27, 1953DECISION AND ORDEROn September 10, 1952, Trial Examiner Herman Marxissuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondents had engaged in and were engagingin certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action,as setforth in the copy of the Intermediate Report attachedhereto.He also set forth the applicable evidence and thereasonson which he based his dismissal from the bench, at theclose of the General Counsel's case, of the allegations of thecomplaint that the Respondents had refused to bargain in vio-lation of Section 8 (a) (5) of the Act. Thereafter, the Respondentsand the General Counsel filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions,104 NLRB No. 58.